NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       GEROME Q. LANG, Appellant.

                             No. 1 CA-CR 17-0358
                               FILED 3-15-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-106599-001
           The Honorable Lauren R. Guyton, Judge Pro Tempore

            CONVICTIONS AND SENTENCES AFFIRMED;
                   RESTITUTION REDUCED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Edward F. McGee
Counsel for Appellant
                             STATE v. LANG
                            Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge James B. Morse Jr. joined.


T H U M M A, Chief Judge:

¶1             After a jury trial, and a showing of his substantial criminal
history, Gerome Q. Lang was sentenced to concurrent prison terms, the
longest of which was 10.5 years, for five non-dangerous but repetitive
offenses: (1) one count of trafficking in stolen property in the second degree,
a Class 3 felony; (2) three counts of organized retail theft (committed on
three different dates), Class 4 felonies and (3) one count of fraudulent
schemes and artifices, a Class 2 felony. Lang was given 468 days of
presentence incarceration credit and, based on a restitution ledger, ordered
to pay victim Lowe’s Home Improvement $3,693 in restitution for the
fraudulent schemes and artifices conviction. This court has jurisdiction over
Lang’s timely appeal, challenging the restitution award, pursuant to Article
6, Section 9, of the Arizona Constitution and Arizona Revised Statutes
(A.R.S.) sections 12-120.21(A)(1), 13-4031 and 13-4033(A)(2018).

¶2              Lang argues the $3,693 restitution award was error, because
the “full amount of the economic loss” for restitution totaled $2,127.03. See
A.R.S. § 13-603(C)(2018). Recognizing he did not object in superior court,
Lang argues the restitution imposed was fundamental error resulting in
prejudice. See State v. James, 231 Ariz. 490, 493 ¶ 11 (2013) (noting that, when
no timely objection is made, “the review on appeal is for fundamental
error,” meaning the defendant “bears the burden to establish that (1) error
exists, (2) the error is fundamental, and (3) the error caused him prejudice.”)
(citations and internal punctuation omitted).

¶3            The State confesses error, noting that when a defendant
shows on the appellate record that the restitution ordered exceeds a lawful
award, the error is fundamental resulting in prejudice and the appellate
court may reduce the award to a lawful amount. The State also notes that,
on appeal, Lang detailed the total losses attributable to him at $2,127.03 and
the State “agrees with Lang’s calculations.” Accordingly, the State “agrees
that this Court should order that Lang’s restitution be reduced to
$2,127.03.”



                                       2
                            STATE v. LANG
                           Decision of the Court

¶4             This court accepts the State’s confession of error, and reduces
the restitution award from $3,693 to $2,127.03. In all other respects, Lang’s
convictions and sentences (including resulting consequences) are affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3